CAMPBELL, District Judge.
The steamtug Frederick K. Lennig, with four loaded barges in tow on two hawsers, made up close together, the Sunset being the hawser barge followed by the Little John, R. J. Kelly, and Lake Superior being the tail barge, proceeded up the Hudson river, on May 28, 1927.
As the tow approached Rensselaer, N. Y., it was discovered that the tug was running *167short of coal, and as no coal was to be obtained except.at Albany, the master of the tug, although he had no knowledge nor had he received any information as to the berth alongside the wall of the Grasselli Chemical Company, decided to tie up the tow there and proceed to Albany.
The tug let go the starboard hawser and attempted to pull in the tow on the port hawser, but in so doing the Sunset fetched np amidships on the starboard side on a hard bottom.
The tug, instead of pulling the Sunset off as it could then have done, attempted to pull I he Sunset over the bottom, which was hard and rocky, and did pull her for about 20 feet, but no one on any of the four boats could reach the wall to put out a line, and the tug put her bow to the wall and so put out a line for the boats.
As the tide fell,. the Sunset listed away from the wall.
About seven hours after the Lennig returned and after attempting to haul the Sunset off with hawsers, first on the bow and then on the stern, finally separated the Sunset from the tow and hauled her off stern first. The Sunset was then put back in the tow and the tug proceeded with the tow, although she had been damaged by the grounding.
After coming out of Lock No. 35, the tug had the tow again made up as above described under way, and the tug stopping or lengthening out its hawsers, allowed the Sunset to come into contact with the natural wall which at the time carried no wearing strip as a protection and damaging the bow of the Sunset.
The tug Lennig was solely at fault in attempting to tie up the low at the wall of the Grasselli Chemical Company, without any knowledge or information about the character of the berth; and even if the attempt to tie up the tow could bo justified by an emergency caused by the shortage of coal, which, was not a real emergency but the result of carelessness and inattention in the management of the boat, the Lennig was at fault in dragging the Sunset over the hard bottom, after the master of the Lennig had been notified that she was aground.
The tug Lennig was solely at fault in allowing the Sunset to come into contact with the wall when coming out of Lock No. 35.
A decree may he entered in favor of the libelant against the Lennig for damages caused on both occasions, with costs and the usual order of reference.